DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. U.S. Publication No. (2006/0282010) in view of Martin et al. U.S. Publication No. (2010/0016908 A1).
With respect to claim 1,  Martin et al. substantially discloses a position stimulator (TST) system (shown in fig.8) for delivering a stimulant [0010] anterior repositioning of a tongue in a mouth of a subject in order to treat sleep disorder breathing, comprising: 
an oral device (10) configured to be secured within the mouth (as shown in fig.5) in a secured configuration; 
a source or control system (50) of stimulant (air-pulse); [0036 the oral device 10, 30 of the present invention may be used in conjunction with a control system 50 as shown in FIG. 11. The control system 50 controls the air pulse parameters] and [0010] and [0057 the air-pulse trains evoked a secretomotor response resulting in increased salivary flow during the stimulation] coupled to the oral device (10); 
wherein the oral device (10) in the secured configuration is configured to deliver the stimulant [0010] and [0057] at an anterior location at or adjacent to the front incisors within the mouth (fig.4 shows an oral device with plurality of exit holes for the air-pulse at the anterior of the device and when donned in the mouth of the user will be positioned adjacent the front incisors), and wherein at least one of (i) the delivery (holes 32) and [0034] is locally isolated to only the anterior location; Martin et al. discloses in [0034] as shown in FIG. 4, the oral device or splint 30 may include a plurality of holes 32. The holes 32 are positioned around the splint such that gas or air is pulsed at different locations in the mouth, (as shown in fig.4) Martin et al. shows the stimulant isolated at the anterior of the oral device (see reproduced image of fig.4 below).

    PNG
    media_image1.png
    329
    386
    media_image1.png
    Greyscale

Martin et al. substantially discloses the invention as claimed except the stimulant is configured in a non-gas preparation for delivery.
Martin et al. (‘908) however, teaches in an analogous art an oral appliance for administering a stimulus, such as a substance, to the mouth of a user (abstract).  Martin et al. discusses in [0048, the term "substance" as used in this application includes without limitation a fluid or liquid] to administer a stimulus to a human or animal to elicit and/or facilitate a desired physiological response and in particular, to a mouthpiece for delivering a substance a human or animal to elicit and/or facilitate swallowing and a method for the use thereof in [0002].
In view of the teachings Martin et al. (‘908) it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stimulant of Martin et al. by incorporating a non-gas preparation for delivery in order to administer a stimulus to a human or animal to elicit and/or facilitate a desired physiological response to elicit and/or facilitate swallowing [0002] of Martin et al. (‘908).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. (10,874,542 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a tongue position stimulator (TST) system for delivering a stimulant to stimulate anterior repositioning of a tongue in a mouth of a subject in order to treat sleep disorder breathing, comprising: an oral device configured to be secured within the mouth in a secured configuration; a source of stimulant coupled to the oral device; wherein the oral device in the secured configuration is configured to deliver the stimulant at an anterior location at or adjacent to the front incisors within the mouth, and wherein at least one of (i) the delivery is locally isolated to only the anterior location, and (ii) the stimulant is configured in a non-gas preparation for delivery.
Claim 1 of U.S. Patent No. (10,874, B2) recites a tongue position stimulator (TST) system for delivering a stimulant to stimulate anterior repositioning of a tongue in a mouth of a subject, comprising: an oral device configured to be secured within the mouth in a secured configuration; a source of stimulant in a non-gas preparation coupled to the oral device; wherein in the secured configuration the stimulant is only deliverable from the source in its non-gas preparation and with a delivery profile in a localized manner to only an anterior location of an anterior oral cavity at or adjacent to at least one front incisor within the mouth; and wherein the delivery profile of the stimulant in the secured configuration is configured to stimulate the anterior repositioning of the tongue freely toward the anterior location.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of patent (‘874) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of patent (‘874) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of patent ('874), it is not patentably distinct from claim 1 of patent ('874).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786